DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on May 17, 2021 is acknowledged.
Applicant's election with traverse of the following species: glaucoma and SEQ ID NOs: 70951, 71061, 71128, 70919, 71006, 71178, 70890, 70959, 71005, 771284, 70892, and 71113 in the reply filed on May 17, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden since the other species would require overlapping search and examination. 
This argument has been fully considered but is not persuasive.  There is a search and/or examination burden for the SEQ ID NOs: because a search of the claims would require at least 66,655 different nucleic acid sequence searches and consideration of any prior art relevant to each sequence searched.  As each sequence and each combination of sequences would require a different search, a search of more than one such sequence or combination of sequences would pose a serious burden on the examiner and on the Office.  Further, it is noted that the different diseases/conditions require different searches that are not co-extensive. For instance, a literature search for rRNA fragments diagnostic of glaucoma is not co-extensive with a literature search for rRNA fragments diagnostic of breast cancer.  For instance, a finding that, for example, a method of diagnosing glaucoma based on detection of rRNA fragments is anticipated or obvious over the prior art would not necessarily extend to a finding that the method of diagnosing breast 
After consideration of the art the examiner has decided to rejoin brain disease with glaucoma. However cancer and genetically predisposed disease or conditions are still withdrawn from consideration.

3.	Claims 1-29 are currently pending.
Claims 9 and 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. 
Claims 5 and 11 have been examined to the extent that the claims read on the elected sequences (SEQ ID NOs: 70951, 71061, 71128, 70919, 71006, 71178, 70890, 70959, 71005, 771284, 70892, and 71113). The additionally recited sequences have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims. 
Claims 8 and 10-12 have been examined to the extent that the claims read on glaucoma and brain disease. The additionally recited diseases/conditions have been withdrawn from 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between rRNA fragments and a diagnosis of a disease or condition.  For example the claims recite a correlation between SEQ ID NOs: 70951, 71061, 71128, 70919, 71006, 71178, 70890, 70959, 71005, 771284, 70892, and 71113 and risk of glaucoma. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims are drawn to a method of “identifying” a subject in need of therapeutic intervention to treat a disease or condition, disease 
Additionally the claims recite a step of “characterizing” the rRNA fragments and their relative abundance in the sample to identify a signature.  Neither the specification nor the claims set forth a limiting definition for “characterizing” and the claims do not set forth how this step is accomplished. The claims do not clearly require performing any “wet” laboratory steps to make the characterization. The broadest reasonable interpretation of “characterizing” is that it encompasses abstract data analysis. 
Additionally the claims recite wherein when the signature is indicative of a diagnosis of the disease, a treatment is recommended. The broadest reasonable interpretation of “recommending” a treatment is thinking about what treatment a subject should take.  Thinking is an abstract mental process. 
Claim 6 further defines what is meant by the “characterizing” step.  Claim 6 recites “wherein characterizing the rRNA fragments comprises at least one assessment selected from the group consisting of sequencing the rRNA fragments, measuring overall abundance of one of the rRNA fragments mapped to the genome, measuring a relative abundance of the one rRNA fragment to a reference, assessing a length of the one rRNA fragment, identifying starting and ending points of the one rRNA fragment, identifying genomic origin of the one rRNA fragment, and identifying a terminal modification of the one rRNA fragment”. While sequencing and measuring are not abstract, the steps of assessing and identifying could be performed by a human 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Further the steps of “isolating” and “characterizing” (to the extent that it encompasses non-abstract steps) are not considered to integrate the judicial exception into a practical 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions claim 1 recites a step of isolating fragments of rRNA from a sample obtained from the subject.  This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The step of “isolating” rRNA fragments is recited at a high level of generality. This step merely instructs a scientist to use any method known in the art to isolate rRNA. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example regarding the step of “isolating” the specification teaches the following:
[0129] The non-coding RNAs of interest (rRNAs or tRNAs) may be isolated by a method known in the art or selected from the group consisting of size selection, amplification and sequencing.

With respect to claim 6 which encompasses characterizing the RNA fragments by sequencing or measuring abundance levels, the specification teaches the following:
[0095] In another aspect, the invention includes a method for identifying rRNA or tRNA fragments from sequenced reads, typically obtained through next generation sequencing approaches. 

[0096] Various sequencing methodologies and platforms are known in the art. The choice of a platform may be based on the user's and experiment's requirements. In some embodiments, the sequencing method is a high throughput next-generation method. Non limiting examples of massively parallel signature sequencing platforms are 
 
[0102] Alternate methods for quantifying the abundance levels of a select collection of ncRNAs that comprise the signature of interest, particularly rRNAs or tRNAs and/or rRNA or tRNAs fragments include: a set of specially designed TaqMan.RTM. assays, classical TaqMan.RTM. Gene Expression Assays, TaqMan.RTM. Low Density Array-micro fluidic cards (Applied Biosystems/Thermo-Fisher Scientific); a set of end-point specific assays such as dumbbell-PCR; a set of miR-ID assays (Somagenics, Inc.); or, other quantitative PCR (qPCR) systems known in the art. 

[0103] The abundance levels of the ncRNAs that comprise the signature of interest, particularly rRNAs, tRNAs and/or rRFs or tRFs, may also be measured by other technologies known in the art, e.g. deep-sequencing technologies." 

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Rasmussen (Current Alzheimer’s Research, 2015 Vol 12 pages 984-989) teaches that they conducted a study to investigate the expression of ribosomal genes (28S/18S) and APP in the hippocampus, the entorhinal cortex, and the auditory cortex, as well as in the peripheral blood of AD patients when compared to samples from controls (abstract, page 985, col 1). Rasmussen teaches that RNA was extracted from blood and brain samples. Rasmussen teaches they used 18S (target assay id Hs03928990_g1*) inventoried TaqMan Gene Expression Assays and 28S (target; assay id AIWR1RK) custom TaqMan Gene expression assays (page 986).  It is a property of the 18S (target assay id Hs03928990_g1*) inventoried TaqMan Gene Expression Assays that it produces a 61 bp amplification product, which is being interpreted as a “fragment” of rRNA. Rasmussen teaches that when the brain areas were analyzed collectively, they observed a significant decrease in APP expression and a significant increase in levels of mRNA of 18S and 28S in Alzheimer’s disease patients compared to healthy elderly individuals. Furthermore, there was a significant upregulation of 28SrRNA in the entorhinal cortex and hippocampus, but not in the auditory cortex of patients with AD. On the 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claims 1-8, 10-11, and 29 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of identifying a subject in need to therapeutic intervention to treat a disease or condition, disease recurrence, or disease progression, yet the method only requires isolating fragments of rRNAs from a sample obtained from the subject; and characterizing the rRNA fragments and their relative abundance in the sample to identify a signature.  Thus it is not clear if applicant intends to cover only a method of isolating fragments of rRNAs from a sample obtained from the subject; and characterizing the rRNA fragments and their relative abundance in the sample to identify a signature OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. It is noted that the claims further recite “wherein when the signature is indicative of a diagnosis of the disease, a treatment of the subject is recommended”. However Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4, 6-8, 10, 12, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to a method of identifying a subject in need of therapeutic intervention to treat a disease or condition, disease recurrence, or disease progression.  The methods require isolating fragments of rRNAs obtained from a sample obtained from a subject and characterizing the rRNA fragments and their relative abundance in the sample to identify a signature.  The claims state that when the signature is indicative of a 
The size of the genus is further expanded by the fact that the claims encompass detecting rRNA fragments in human subjects and non-human subjects. The specification (para 0159-0161) teaches that the levels and composition of rRNA fragments depend on a person’s sex, a person’s population origin, and a person’s race. It follows that the identity of diagnostic rRNA fragments would be expected to be variable between species.
Additionally, the size of the claimed genus of rRNA fragments is further increased by the fact that the claims encompass rRNA fragments that are diagnostic of ANY disease or condition, including such diverse diseases as Alzheimer’s disease, glaucoma, breast cancer, lupus, asthma, eczema, rheumatoid arthritis etc. The specification (para 0164) teaches that the levels and composition of rRNA fragments depends on disease and disease subtype. Accordingly, the identity of diagnostic rRNA fragments would be expected to be variable between different diseases or conditions.
Moreover, the claims include isolating fragments of rRNA from any type of sample type (i.e., amniotic fluid, bile, blood, breast milk, lymph, smegma, vomit etc.) The specification (para 0162-0163) teaches that the levels and compositions of rRNA fragments depends on the tissue and the tissue state. Thus the presence and levels of particular rRNA vary significantly between different sample types. 

The specification (Example 7) teaches only rRFs that were supported by 1000 or more reads in at least one of the analyzed datasets were kept. In the CD submitted with the Provisional Patent Application No. 62/498,368, (filed Dec. 22, 2016) Table 12 (SEQ ID NOs: 62718-63036) (ALL_rRNA_seqs.BrainSamples@atleast1000reads.Location.27November2016) summarizes the findings. For each of the analyzed rRNAs the following information is listed: which rRFs are made from each rRNA sequence; where each rRF is located in the (padded) analyzed sequence; where each rRF is located within the corresponding rRNA sequence; the strand of the rRNA sequence from which each rRF is produced; the length of each rRF; the sequence of each rRF 
The specification (Example 7) teaches there are 319 distinct rRFs (Table 12) that appear with an abundance of >1000 reads in at least one of the analyzed datasets: 4 arise from the 5S rRNA, 12 arise from the 12S rRNA, 27 arise from the 16S rRNA, and 276 arise from the 45S rRNA. 
 	The specification (Example 10) teaches that six datasets generated from the deep sequencing of RNA from B-cells of six individuals. The composition of the group had as follows: a) two B/Aa women with primary open angle glaucoma (POAG); b) two Wh women with POAG; c) one healthy B/Aa woman (used as control); and d) one healthy Wh woman (used as control).
The specification (Example 10) teaches that the analysis of the above datasets made evident that all 6 rRNAs give rise to multiple fragments. In the CD submitted with the 
The specification (Example 10) teaches that there are 1859 distinct rRFs (Table 14) that appear with a normalized abundance of >10 RPM in at least one of the analyzed datasets: 14 arise from the 5S rRNA, 545 arise from the 12S rRNA, 793 arise from the 16S rRNA, and 507 arise from the 45S rRNA. The specification teaches that there are 1205 rRFs (Table 22) that appear with a normalized abundance of >10 RPM exclusively in POAG samples but are not present in the control samples: 1028 of these 1205, or 85.3%, arise from mitochondrial rRNAs. This is particularly notable considering that mitochondrial processes have been linked to POAG.
The specification (Example 10) teaches that they found 676 rRFs that are unique to the POAG samples. This strongly indicates that these rRFs are likely unique to the POAG disease state as they do not seem to be produced by other cell types, normal and diseased. Of these 676 rRFs, 338 are present exclusively in the B/Aa POAG patients, 121 are present exclusively in the Wh POAG patients, and 217 are present in both the B/Aa and Wh POAG patients. This strongly indicates that there are many more rRFs that are dysregulated solely in the B/Aa POAG patients and are absent in the Wh POAG patients, which is in strong agreement with the fact that 
The specification (Example 10) teaches that they also identified all rRFs that arose from with a normalized abundance of > RPM (Of note: this is a lower threshold than 10 RPM) then analyzed them using the SAM method variant that is applicable to RNA-seq datasets (see also above). Specifically, the 2 control samples were compared against the 4 POAG samples. For this analysis, the very strict FDR threshold of 0.05 was enforced. Table 9 below lists the number of distinct rRFs that emerged from this comparison and the filename of the file that is attached. As mentioned above, files whose filename ends in "PositSign.txt" list rRFs whose abundance increases in the second of the two groups being compared. 
 	The specification (Example 10) teaches that DESeq (Love, Huber and Anders Genome Biology 2014) was used and the following comparisons were carried out: A1 vs B1 (i.e. POAG vs. control in B/Aa individuals, see Table 53) and A2 vs B2 (i.e. POAG vs. control in Wh individuals, see Table 53). 139 rRFS were found to be differentially expressed between A2 and B2 (i.e. POAG vs. control in Wh individuals). These sequences are listed in Table 52 (SEQ ID NOs: 70852-71219). 368 rRFs were found to be differentially expressed between A1 and B1 (i.e. 
While the specification discloses rRNA fragments that are differentially expressed in various disease states, including Alzheimer’s disease and POAG, this is not equivalent to disclosing a representative number of species of the claimed genus of rRNA fragments diagnostic of ANY type of disease/condition in any human or non-human subject. 
Accordingly, the specification has not described by its complete structure or any other relevant identifying characteristics a representative number of rRNA fragments of a representative number of different diseases/conditions.
It is noted that the specification also teaches the general methodology for comparing rRNA fragment abundance in terms of reads per million (RPM) expression in samples having Alzheimer’s disease vs samples having normal brains and in samples having POAG and samples not having POAG.   However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
	“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude that one skilled in the art would have been able to make and use the full scope of claim 73 through routine 
 Thereby, a showing of how to potentially identify other rRNA fragments associated with ANY disease/condition is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Moreover, the naming of an rRNA in terms of its functional attributes is not sufficient to describe that rRNA. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a genus of DNA molecules. See e.g. Amgen Inc. v. Chuzai Pharmaceutical Co. Ltd., 18 U.S.P.Q.2d 1016, 1027 (CAFC 1991); and Fiers v. Revel, 25 U.S.P.Q.2d 1601, 1604-05 (CAFC 1993). In Amgen v. Chuzai, the Court of Appeals for the Federal Circuit stated that "it is not sufficient to define (a DNA) solely by its principal biological property, e.g. encoding of human erythropoietin." Id. at 1021. Rather, what is necessary is that (the applicant) provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Id. at 1027. In these statements, the court has expressly stated that a DNA molecule must be described by means of description other than by naming the encoded protein to satisfy the 35 USC 112 first paragraph written description requirement. 
As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Also noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of rRNA fragments within the broadly claimed genus of rRNA fragments diagnostic of ANY disease/condition. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of rRNA fragments which are not described in the specification. 



8. 	Claims 1-8, 10-12, and 29 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Breadth of the Claims:
The claims are drawn to a method of identifying a subject in need of therapeutic intervention to treat a disease or condition, disease recurrence, or disease progression.  
The methods require isolating fragments of rRNAs obtained from a sample obtained from a subject and characterizing the rRNA fragments and their relative abundance in the sample to identify a signature.  The claims state that when the signature is indicative of a diagnosis of a disease a treatment is recommended. The claims do not describe the rRNA fragments that are diagnostic of any disease or condition in terms of any relevant identifying characteristics. 
The claims do not specify a particular disease or condition. Rather, the claims encompass ANY disease/condition, including such diverse diseases as Alzheimer’s disease, glaucoma, breast cancer, lupus, asthma, eczema, rheumatoid arthritis etc. These diseases differ with respect to their symptoms, etiologies, and outcomes. 

The claims also encompass methods wherein the rRNA fragments are isolated from ANY sample type. Claim 3 states that the sample type can be amniotic fluid, aqueous humour and vitreous humour, bile, blood serum, breast milk, cerebrospinal fluid, cerumen, chyle, chyme, endolymph and perilymph, exudates, feces, female ejaculate, gastric acid, gastric juice, lymph, mucus, pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, sebum, serous fluid, semen, smegma, sputum, synovial fluid, sweat, tears, urine, vaginal secretion, and vomit.  
Nature of the Invention 
The claims encompass identifying a subject in need of therapeutic intervention to treat a disease or condition, disease recurrence, or disease progression based on a rRNA signature that is indicative of a diagnosis of a disease.  Thus the nature of the invention requires a reliable correlation between the rRNA fragments and the disease/condition. The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).
Teachings in the Specification and State of the Art:
The specification (Example 7) teaches 2 normal brain samples and 2 samples from patients with Alzheimer's were analyzed. These samples were obtained independently as part of ongoing projects and were sequenced herein. 

The specification (Example 7) teaches there are 319 distinct rRFs (Table 12) that appear with an abundance of >1000 reads in at least one of the analyzed datasets: 4 arise from the 5S rRNA, 12 arise from the 12S rRNA, 27 arise from the 16S rRNA, and 276 arise from the 45S rRNA. 
 	The specification (Example 10) teaches that six datasets generated from the deep sequencing of RNA from B-cells of six individuals. The composition of the group had as follows: a) two B/Aa women with primary open angle glaucoma (POAG); b) two Wh women with POAG; c) one healthy B/Aa woman (used as control); and d) one healthy Wh woman (used as control).
The specification (Example 10) teaches that the analysis of the above datasets made evident that all 6 rRNAs give rise to multiple fragments. In the CD submitted with the Provisional Patent Application No. 62/498,368, (filed Dec. 22, 2016) Table 14 (SEQ ID NOs: 63615-65473) ALL_rRNA_segs.NormalBcells_and_POAGAatleast10RPM.10December2016 summarizes some of the findings. The table shows for each of the analyzed rRNAs the following 
The specification (Example 10) teaches that there are 1859 distinct rRFs (Table 14) that appear with a normalized abundance of >10 RPM in at least one of the analyzed datasets: 14 arise from the 5S rRNA, 545 arise from the 12S rRNA, 793 arise from the 16S rRNA, and 507 arise from the 45S rRNA. The specification teaches that there are 1205 rRFs (Table 22) that appear with a normalized abundance of >10 RPM exclusively in POAG samples but are not present in the control samples: 1028 of these 1205, or 85.3%, arise from mitochondrial rRNAs. This is particularly notable considering that mitochondrial processes have been linked to POAG.
The specification (Example 10) teaches that they found 676 rRFs that are unique to the POAG samples. This strongly indicates that these rRFs are likely unique to the POAG disease state as they do not seem to be produced by other cell types, normal and diseased. Of these 676 rRFs, 338 are present exclusively in the B/Aa POAG patients, 121 are present exclusively in the Wh POAG patients, and 217 are present in both the B/Aa and Wh POAG patients. This strongly indicates that there are many more rRFs that are dysregulated solely in the B/Aa POAG patients and are absent in the Wh POAG patients, which is in strong agreement with the fact that glaucoma is five times more frequent in B/Aa compared to Wh, and strikes earlier and progresses faster in B/Aa than in Wh. Additionally, of these 676 rRFs, 629 or 93.0% arise from mitochondrial rRNAs, a particularly notable result considering that mitochondrial processes have 
The specification (Example 10) teaches that they also identified all rRFs that arose from with a normalized abundance of > RPM (Of note: this is a lower threshold than 10 RPM) then analyzed them using the SAM method variant that is applicable to RNA-seq datasets (see also above). Specifically, the 2 control samples were compared against the 4 POAG samples. For this analysis, the very strict FDR threshold of 0.05 was enforced. Table 9 below lists the number of distinct rRFs that emerged from this comparison and the filename of the file that is attached. As mentioned above, files whose filename ends in "PositSign.txt" list rRFs whose abundance increases in the second of the two groups being compared. 
 	The specification (Example 10) teaches that DESeq (Love, Huber and Anders Genome Biology 2014) was used and the following comparisons were carried out: A1 vs B1 (i.e. POAG vs. control in B/Aa individuals, see Table 53) and A2 vs B2 (i.e. POAG vs. control in Wh individuals, see Table 53). 139 rRFS were found to be differentially expressed between A2 and B2 (i.e. POAG vs. control in Wh individuals). These sequences are listed in Table 52 (SEQ ID NOs: 70852-71219). 368 rRFs were found to be differentially expressed between A1 and B1 (i.e. POAG vs. control in B/Aa individuals). These sequences are listed in Table 53. (SEQ ID NOs: 71220-71358). Only 23 of these rRFs were differentially expressed between POAG and controls, in both the Wh and B/Aa individuals. 
The Predictability or Unpredictability of the Art:
The art of determining an association between rRNA fragments and the occurrence of a phenotype, such as a disease/condition, is highly unpredictable.  It is highly unpredictable as to which of the vast number of possible rRNA fragments are specifically diagnostic of any particular disease/condition. 
In the present situation, the specification does not exemplify any methods wherein one or more rRNAs diagnostic of a disease/condition are detected in a sample obtained from a subject and this information is used to effectively diagnose the disease/condition. All examples provided in the specification are prophetic. 
While the specification discloses rRNA fragments that are differentially expressed in various disease states, including Alzheimer’s disease and POAG, this is not equivalent to disclosing a representative number of species of the claimed genus of rRNA fragments diagnostic of ANY type of disease/condition in any human or non-human subject. 
In the instant case it is highly unpredictable if (i) the rRNA fragments disclosed in the specification to be more abundant in B cells of human patients with POAG and (ii) the rRNA fragments disclosed in the specification to be more abundant in brain samples of human patients with Alzheimer’s disease; will be more abundant in other types of samples obtained from these human patients. The specification (para 0162-0163) teaches that the levels and compositions of rRNA fragments depends on the tissue and the tissue state. Further Rasmussen (Current Alzheimer Research 2015 Vol 12 984-989) teaches that when the brain areas were analyzed collectively, we observed a significant decrease in APP expression and a significant increase in levels of mRNA of 18S and 28S in Alzheimer’s disease patients compared to healthy elderly individuals. Furthermore, there was a significant upregulation of 28SrRNA in the entorhinal 
There is also a high level of unpredictability in the art of extrapolating the findings concerning changes in the abundance of rRNA fragments associated with one specific disease/condition to other diseases/conditions. The claims encompass rRNA fragments that are diagnostic of ANY disease or condition, including such diverse diseases as Alzheimer’s disease, glaucoma, breast cancer, lupus, asthma, eczema, rheumatoid arthritis etc. The specification (para 0164) teaches that the levels and composition of rRNA fragments depends on disease and disease subtype. Accordingly, the identity of additional diagnostic rRNA fragments for other diseases is not predictable based on the teachings in the specification. 
Additionally, the claims encompass the diagnosis of both human and non-human subjects.  The art of extrapolating rRNA fragment abundance is highly unpredictable. The specification (para 0159-0161) teaches that the levels and composition of rRNA fragments depend on a person’s sex, a person’s population origin, and a person’s race. It follows that the identity of diagnostic rRNA fragments would be expected to be variable between species. In other words it is highly unpredictable if the rRNA fragments that are diagnostic of glaucoma in humans would also be diagnostic in birds, dogs, horses, etc.  
Further it is relevant to note the post filing date art of Lambert (Non-coding RNA 2019 Vol 5 No 16).  Lambert wrote a review article on small non-coding RNAs derived from eukaryotic ribosomal RNA several years after the filing date of the current application.  Lambert provides a nonexhaustive list of referenced small non-coding RNAs (ncRNAs) derived from species, cell type, and environmental conditions. Based on the teachings of Lambert it appears that scientist’s even years after the filing date of the present application are just beginning to investigate and consider the relevance of rRNA fragments.  
Rosace (RNA Biology 2020 Vol 17, No 8 pages 1196-1213) is another post filing date review article on the emerging role of novel small non-coding regulatory RNAs in immunity and cancer. Rosace teaches that similar to tRFs, rRFs production is highly linked to stress responses. For instance, in C. elegans risiRNAs are upregulated after UV radiation and cold shock to silence prerRNA expression to avoid the accumulation of erroneous rRNA. In yeast, levels of some rRFs have not been associated with disease yet, their physiological implications in stress responses, mitosis, inflammation or metabolic regulation strongly indicate an association to diseased processes. Further studies will shed light on the functional role and pathological relevance of these abundant rRNA-related fragments.
Quantity of Experimentation and Amount of Direction or Guidance Provided by the Specification:
  The specification does not provide any specific guidance as to how to predictably identify particular rRNA fragments that are diagnostic of particular disease or condition.  There is no common structure for the rRNA fragments which would guide the artisan as to how to predictably identify rRNA for a particular disease or condition. 
The specification does not provide sufficient guidance as to how to predictably extrapolate any findings from human subjects to a representative number of non-human subjects, 
Extensive experimentation would be required to practice the claimed invention. Such research would require, for example, identifying rRNA fragments that are differentially expressed in subjects that have one type disease as compared to normal, healthy control subjects and then performing experiments in large populations in order to establish that the differences in the rRNA expression levels are the same in the larger population and are statistically significant. The experimentation would further require practicing the above method in a representative number of different organisms, and in subjects having a representative number of different diseases/conditions, as well as in a representative number of different samples. The results of such experimentation are highly unpredictable and the experimentation is extremely extensive.
Applicants attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)
 
Herein, there is an extensive and excessive amount of experimentation that would be required to practice the broadly claimed invention.
Conclusions:
As set forth in Rasmusson v. SmithKline Beecham Co~., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In the present situation, Applicants have not established that rRNA fragments are diagnostic of any disease/condition and are present at different levels in samples obtained from a subject such that they can be used to diagnose any disease/condition.  Further, there is insufficient disclosure regarding the identity of a representative number of rRNA fragments that are associated with a representative number of diseases/conditions.  In view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	It is noted that claims rejected in this portion of the Office Action under 35 USC 102 and 103 as anticipated by, or obvious in view of, the prior art have been previously rejected in this Office Action under 35 USC 112 1st paragraph as not fully described or enabled by the specification as originally filed.  In the instant case, where the prior art does anticipate and render 



Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (Current Alzheimer’s Research, 2015 Vol 12 pages 984-989).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method of identifying a subject in need of therapeutic intervention to treat a disease or condition, disease recurrence, or disease progression” merely sets forth the purpose of the process, but does not limit the scope of the claims. 


Regarding Claim 4 Rasmussen teaches that Rasmussen teaches they used 18S (target assay id Hs03928990_g1*) inventoried TaqMan Gene Expression Assays and 28S (target; assay id AIWR1RK) custom TaqMan Gene expression assays (page 986).  It is a property of the 18S (target assay id Hs03928990_g1*) inventoried TaqMan Gene Expression Assays that it produces a 61 bp amplification product, which is being interpreted as a “fragment” of rRNA. In the instant case 61bp is being broadly interpreted as “about” 50. 
Regarding Claim 6 Rasmussen teaches  measuring overall abundance of one of the rRNA fragments mapped to the genome (see Fig 1 and 3).  
Regarding Claim 7 Rasmussen teaches that  when the brain areas were analyzed collectively, they observed a significant decrease in APP expression and a significant increase in levels of mRNA of 18S and 28S in Alzheimer’s disease patients compared to healthy elderly individuals. Furthermore, there was a significant upregulation of 28SrRNA in the entorhinal cortex and hippocampus, but not in the auditory cortex of patients with AD. On the other hand, tests of blood samples verified a decreased expression of 28S rRNA in patients with AD (abstract).  Rasmussen teaches that taken together, our results indicate that changes in rRNA expression are a likely contributor to ribosomal deficiency and may represent a future marker for the diagnosis and evaluation of Alzheimer's disease (page 989, col 1). 
Regarding Claims 8 and 12 Rasmussen teaches a method wherein the disease is Alzheimer’s, which is a brain disease (abstract).  

Improper Markush Rejection
12. 	Claims 5 and 11 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groupings:
(i) at least one sequence selected from the group consisting of SEQ ID NOs: 1-66149 and 70852-71358 (clm 5); and 
(ii) at least one sequence selected from the group consisting of SEQ ID NOs: 65474-66149 and 70852-71358 (clm 11)
and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited SEQ ID NOs: possess the common property of being diagnostic for ANY disease/condition.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634